Citation Nr: 1122662	
Decision Date: 06/13/11    Archive Date: 06/28/11

DOCKET NO.  10-23 146	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss and tinnitus.

2.  Entitlement to a compensable rating for sensorineural hearing loss.

3.  Entitlement to an evaluation in excess of 10 percent for tinnitus.


REPRESENTATION

Appellant represented by:	Arkansas Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to August 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2008 and February 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

The issues of entitlement to service connection for vertigo, to include as secondary to service-connected hearing loss and tinnitus, and entitlement to a compensable rating for sensorineural hearing loss, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected tinnitus is assigned a 10 percent rating, the maximum rating authorized under Diagnostic Code 6260.  


CONCLUSION OF LAW

There is no legal basis for the assignment of a schedular evaluation in excess of 10 percent for tinnitus.  38 U.S.C.A. §1155 (West 2002 & Supp. 2010); 38 C.F.R. §4.87, Part 4, Diagnostic Code 6260 (2010); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 2006).   


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports a claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

Regarding his claim for a rating in excess of 10 percent for tinnitus, the facts are not in dispute.  Instead, resolution of the Veteran's appeal is dependent on interpretation of the regulations pertaining to the assignment of disability ratings for tinnitus.  The Veteran is already receiving the maximum evaluation available for tinnitus under the applicable rating criteria.  

Because no reasonable possibility exists that would aid in substantiating this claim, any deficiencies of VCAA notice or assistance are rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001).


II. Entitlement to a rating in excess of 10 percent for tinnitus

In this case, the Veteran has been service connected for tinnitus since May 1992.  In a claim dated August 2008, the Veteran requested an increased evaluation for this disability.

Disability evaluations are determined by the application of a Schedule of Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Tinnitus is evaluated under Diagnostic Code 6260, which was revised effective June 13, 2003, to clarify existing VA practice that only a single 10 percent evaluation is assigned for tinnitus, whether the sound is perceived as being in one ear, both ears, or in the head.  38 C.F.R. § 4.87, Diagnostic Code 6260, note 2 (2010).  

Historically, in Smith v. Nicholson, the United States Court of Appeals for Veterans Claims (Court) held that the pre-1999 and pre-June 13, 2003 versions of Diagnostic Code 6260 required the assignment of dual ratings for bilateral tinnitus.  VA appealed this decision to the U.S. Court of Appeals for the Federal Circuit (Federal Circuit).  In Smith v. Nicholson, the Federal Circuit concluded that the Court erred in not deferring to VA's interpretation of its own regulations, 38 C.F.R. § 4.25(b) and Diagnostic Code 6260, which limits a veteran to a single disability rating for tinnitus, regardless whether the tinnitus is unilateral or bilateral.  

As no higher schedular rating is available, an increased rating for the Veteran's tinnitus is not warranted.  AB v. Brown, 6 Vet. App. 35, 38 (1993); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

In denying the claim for a higher rating for tinnitus, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extra-schedular basis.  An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1).  

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

Here, even if the available schedular evaluation for the disability is inadequate (which it manifestly is not, as the Diagnostic Code only provides one rating, regardless of severity), the Veteran does not exhibit other related factors such as those provided by the regulation as "governing norms."  The record does not show that the Veteran has required any hospitalization for his tinnitus.  Additionally, there is not shown to be evidence of marked interference with employment due to the disability.  While the Veteran reported that the constant ringing made it difficult to sleep, and also interfered with conversation and other issues involved with daily hearing, there is nothing in the record which suggests that the tinnitus itself markedly impacted his ability to perform his job beyond that contemplated by the current rating.

In short, there is no credible evidence in the record to indicate that the Veteran's service-connected tinnitus causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board therefore has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted for tinnitus.  In reaching the above conclusion, the Board has also not overlooked the Veteran's statements in support of his claim.   In this regard, the Veteran is competent to report on factual matters of which he has first-hand knowledge, e.g., experiencing increased ringing in the ears.  See Washington v. Nicholson, 19 Vet. App. 362 (2005).  While the Board may consider the Veteran's subjective statements regarding the severity of the disability, the Board notes that with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  However, with respect to tinnitus, the Board finds that the Veteran's subjective complaint of persistent ringing in the ears is entirely consistent with the criteria for the maximum 10 percent level, which call for recurrent tinnitus.  

In light of the foregoing, the Board finds that a higher rating is not warranted for tinnitus.  In determining whether higher ratings are warranted for service-connected disabilities, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.  In this case, the preponderance of the evidence is against an evaluation in excess of 10 percent for tinnitus.  As no higher schedular rating is available, this claim for a higher evaluation must be denied. 


ORDER

Entitlement to an evaluation in excess of 10 percent for tinnitus is denied.



REMAND

The Board finds that it is necessary to remand the Veteran's remaining claims for further development.

Regarding the increased rating claim on appeal, the Veteran was last afforded a pertinent VA examination in September 2008.  The Veteran has essentially taken issue with that examination stating, in pertinent part, that he does not have "excellent word recognition, bilaterally" as reported by the examiner and that he did not understand most of the words the examiner asked him.  He stated that when he could not determine what she asked, the examiner told him to guess.  See June 2010 VA Form 9.  The Board notes further that the Veteran was seen by the VA audiology clinic in January 2010 complaining of bilateral decreased hearing and more noticeable tinnitus.    

VA's "duty to assist" requires a "thorough and contemporaneous medical examination" that is sufficient to ascertain the current level of disability.  Floyd v. Brown, 9 Vet. App. 88, 93 (1995).  Because the Veteran's most recent VA examination was performed in September 2008 and it appears from the record that his hearing may be worse than represented at that examination, this increased rating claim must be remanded for a current, complete VA examination which provides findings that are consistent with applicable rating criteria, to include full audiological testing.  The medical examination must consider the records of prior medical examinations and treatment in order to assure a fully informed decision.  Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).

Regarding the Veteran's service connection claim, the Board notes that, in November 2008, he claimed that he suffered from vertigo related to his service-connection audiological disorders.  In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  

In addition to the applicable legal criteria cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2010).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's claim in November 2008, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995) regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b)(2010).

In this case, the Veteran is currently service connected for hearing loss and tinnitus.  In his November 2008 claim, he asserted that he currently has vertigo which was caused by, or aggravated by, his service-connected disabilities.  

As noted above, the Veteran was afforded a VA examination in September 2008.  A that time, the examination report noted that the Veteran denied vertigo or imbalance.  Although he filed a claim for entitlement to service connection for vertigo in November 2008, an additional VA examination was not provided.  Subsequent decisions by the RO (to include an August 2009 statement of the case and a May 2010 supplemental statement of the case) denied the Veteran's claim without obtaining a VA opinion in order to determine whether the Veteran had vertigo and, if so, whether that disorder was caused or aggravated by a service-connected disorder.  Although vertigo was not reported in September 2008, the Veteran complained of dizziness in April 2009.

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  As such, the Veteran's claim for service connection should be remanded for a VA opinion to determine whether the Veteran has a current diagnosis of vertigo which is etiologically-related to either his period of active service or caused or aggravated by a service-connected disability.  

Finally, the Board notes that, in VA Form 646 dated June 17, 2010, the Veteran's representative requested the opportunity to supplement that document should the Veteran be unable to attend his scheduled Board hearing.  As the Veteran did not attend his scheduled hearing, the representative should be permitted the opportunity to review the expanded record and to submit a supplemental VA Form 646.


Accordingly, the case is REMANDED for the following action:

1.  Pursuant to the representative's request, following development requested pursuant to this remand, the Veteran's representative should be afforded the opportunity to review the expanded record and to submit an additional VA Form 646.  See June 17, 2010, VA Form 646 (representative requests that case be returned for supplemental 646 if Veteran failed to appear for requested personal hearing).

2.  Schedule the Veteran for a VA audiology examination to determine the severity of his service-connected hearing loss.  The evaluation should be in accordance with the criteria delineated in 38 C.F.R. § 4.85 and should include testing of puretone criteria at 1,000, 2,000, 3,000, and 4,000 Hertz, as well as speech recognition scores using the Maryland CNC Test.  All findings should be recorded in detail. The Veteran's claims folder must be provided to the examiner for review prior to the examination.

The examiner should also attempt to determine the nature and etiology of any current disorder manifested by vertigo or imbalance, to include whether such disorder was caused or aggravated by the Veteran's hearing loss or tinnitus; or is otherwise related to his period of active service.  After a review of the claims folder, to include all service treatment records, VA outpatient reports, VA examination reports, and the Veteran's statements in support of his claim, the examiner should address the following:

Whether it is at least as likely as not that any current disorder manifested by vertigo or imbalance is related to (a) service; or (b) proximately due to or the result of his service-connected hearing loss or tinnitus; or (c) aggravated or permanently worsened by his service-connected hearing loss or tinnitus.  If it is determined that vertigo, or any other disorder of the inner ear manifested by dizziness or imbalance, is related to a service-connected disability, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  A complete rationale for any opinion expressed should be provided.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

Note:  The requested opinions on aggravation should be premised on the baseline level of severity of the low back and bilateral hip disabilities before the onset of aggravation, or by the earliest medical evidence created at any time between the onset of aggravation and the examiner's current findings.

3.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraph above, the claims should be readjudicated.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


